 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    MILLWORK DESIGN SOLUTIONS,                   Case No.: 1:21-cv-00573 DAD JLT
      LLC,
12                                                 ORDER CLOSING THE CASE
                     Plaintiff,                    (Doc. 5)
13
              v.
14
      CREATORS, INCORPORATED, et al.,
15
                     Defendants.
16

17           The plaintiff has filed a voluntary dismissal with prejudice under Federal Rules of Civil

18   Procedure Rule 41(a)(1(A)(1). (Doc. 5) Accordingly, the Clerk of Court is DIRECTED to close

19   this action.

20
     IT IS SO ORDERED.
21

22       Dated:     April 29, 2021                         _ /s/ Jennifer L. Thurston
                                                 CHIEF UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27
28
